                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         MIDDLE DISTRICT OF TENNESSEE
                              NASHVILLE DIVISION

 DUSTIN STANTON,                                    )
                                                    )
         Plaintiff,                                 )
                                                    )
 v.                                                 )   NO. 3:19-cv-00270
                                                    )
 DAVIDSON COUNTY SHERIFF’s                          )   JUDGE CAMPBELL
 OFFICE, et al.,                                    )
                                                    )
         Defendants.                                )


                                         MEMORANDUM

       Plaintiff Dustin Stanton, a pretrial detainee in the custody of the Davidson County Sheriff’s

Office in Nashville, Tennessee, has filed a pro se complaint under 42 U.S.C. § 1983 (Doc. No. 1),

and an application to proceed in forma pauperis (IFP) (Doc. No. 2). The IFP application will be

granted by Order accompanying this Memorandum.

       The complaint is before the Court for initial review pursuant to the Prison Litigation

Reform Act (PLRA), 28 U.S.C. §§ 1915(e)(2) and 1915A, and 42 U.S.C. § 1997e.

I.     PLRA Screening Standard

       Pursuant to 28 U.S.C. § 1915(e)(2)(B), the Court must dismiss any IFP complaint that is

facially frivolous or malicious, fails to state a claim upon which relief may be granted, or seeks

monetary relief against a defendant who is immune from such relief. Similarly, Section 1915A

provides that the Court shall conduct an initial review of any prisoner complaint against a

governmental entity, officer, or employee, and shall dismiss the complaint or any portion thereof

if the defects listed in Section 1915(e)(2)(B) are identified. Under both statutes, this initial review

of whether the complaint states a claim upon which relief may be granted asks whether it contains
“sufficient factual matter, accepted as true, to state a claim to relief that is plausible on its face,”

such that it would survive a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6). Hill

v. Lappin, 630 F.3d 468, 470–71 (6th Cir. 2010) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009)).

           “A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Iqbal, 556 U.S. at 678. Applying this standard, the Court must view the complaint in the light most

favorable to Plaintiff and, again, must take all well-pleaded factual allegations as true. Tackett v.

M & G Polymers, USA, LLC, 561 F.3d 478, 488 (6th Cir. 2009) (citing Gunasekera v. Irwin, 551

F.3d 461, 466 (6th Cir. 2009) (citations omitted)). Furthermore, pro se pleadings must be liberally

construed and “held to less stringent standards than formal pleadings drafted by lawyers.” Erickson

v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v. Gamble, 429 U.S. 97, 106 (1976)). However,

pro se litigants are not exempt from the requirements of the Federal Rules of Civil Procedure,

Wells v. Brown, 891 F.2d 591, 594 (6th Cir. 1989), nor can the Court “create a claim which [a

plaintiff] has not spelled out in his pleading.” Brown v. Matauszak, 415 F. App’x 608, 613 (6th

Cir. 2011) (quoting Clark v. Nat’l Travelers Life Ins. Co., 518 F.2d 1167, 1169 (6th Cir. 1975)).

II.    Section 1983 Standard

       Plaintiff seeks to vindicate alleged violations of his federal constitutional rights under 42

U.S.C. § 1983. Section 1983 creates a cause of action against any person who, acting under color

of state law, deprives an individual of any right, privilege or immunity secured by the Constitution

or federal laws. Wurzelbacher v. Jones-Kelley, 675 F.3d 580, 583 (6th Cir. 2012). Thus, to state a

Section 1983 claim, Plaintiff must allege two elements: (1) a deprivation of rights secured by the




                                                   2
Constitution or laws of the United States, and (2) that the deprivation was caused by a person

acting under color of state law. Carl v. Muskegon Cty., 763 F.3d 592, 595 (6th Cir. 2014).

III.   Allegations and Claims

       Plaintiff, who is in pretrial detention at the Davidson County Maximum Correctional

Center (MCC), alleges that he made a request to be placed in the security management unit on

January 24, 2019, because he feared for his safety after an officer handed a bag of his commissary

items to one of the inmates on his list of incompatibles. (Doc. No. 1 at 7.) Plaintiff had been in this

protective custody placement for a month when, on February 24, 2019, he was attacked on the

recreation yard by another inmate, Josh Raines. At the time of the attack, Plaintiff was in full

restraints (leg irons and a belly chain with handcuffs) but Raines, “a disruptive inmate serving

disciplinary time with a 15 yr sentence waiting on T.D.O.C. bus to take him to prison” (id. at 9),

did not have leg irons and the handcuffs attached to his belly chain were “loose enough to easily

take off.” (Id. at 7.) As a result, Plaintiff could not defend himself except by trying to shield his

face, and Raines landed multiple blows to his head and body resulting in momentary loss of

consciousness, facial and bodily injuries, and chipped teeth. (Id. at 7, 10.)

       Plaintiff does not allege any provocation for this attack, or that any Defendant was aware

of any likelihood that Raines would attack him. He alleges that Officers Jennifer Lane and Trevor

Matthews were the Unit Post officers responsible for ensuring that all inmates are fully restrained

when they leave their cells for escort to a different destination within the MCC, and that these

Defendants failed to perform their job of fully restraining Raines by “leaving his leg irons

completely off and his belly chains handcuffs loose enough to take off[.]” (Id. at 8.) He alleges

that Administrative Staff Member Ruby Joyner, Classification Director Beth Gentry, and Chief of




                                                  3
Security Jamie Johnson were aware that he had been housed in the Security Management Unit

since January 24, 2019. (Id. at 9.)

        Plaintiff alleges that the Recreation Officer on February 24, 2019, Officer Jennifer Cobbs,

failed to perform her job by not inspecting all inmates’ restraints before letting them on to the

recreation yard. (Id.) He further alleges that Defendant Cobbs––along with Lt. Kevin Cole and

Sgt. Nicholas Pallak, who “were over security operations that day, watching security cameras from

their office” and supervising the handling of security concerns––allowed “all status inmates [to]

rec together that day,” including inmates in disciplinary segregation, “Adm Max,” and protective

custody. (Id. at 8–9.) In addition, he alleges that there were “at least 13 inmates on 1 side of the

fence when its only suppose[d] to be 5 on split sides of the fence. That’s why there is split cages[,]

for different status inmates.” (Id. at 8.) He claims that “they run recreation like that because it gets

done faster and easier.” (Id.) He alleges that this practice is ongoing at the MCC. (Id.)

        In a letter to the Court submitted with his complaint, Plaintiff asks for counsel to be

appointed for him and clarifies that “numerous officers in claim failed to keep me safe by putting

all status inmates together on 1 side of the rec fence when it’s plainly 10-12 split cages, but policies

and procedures are being broken on a daily basis so officers can bring whole unit out, get rec done

faster and easier[.]” (Doc. No. 1-2.)

        Plaintiff sues all Defendants in their individual and official capacities, and claims that they

were deliberately indifferent, provided inadequate protection, and failed to follow policies and

procedures, resulting in the breach of security which led to Plaintiff’s injuries. (Doc. No. 1 at 7,

9.) He further states that Sheriff Daron Hall and the Davidson County Sheriff’s Office are named

as Defendants due to the numerous assaults that have occurred at the MCC since November 2018.

(Id.)



                                                   4
        Plaintiff seeks relief in the form of $250,000.00 in damages from each Defendant, and an

order for Davidson County Sheriff’s Office to schedule an MRI for further diagnosis of his injuries

and dental care to fix his chipped teeth. (Id. at 11.)

IV.     Analysis

        The Constitution requires prison officials to “take reasonable measures to guarantee the

safety of the inmates.” Farmer v. Brennan, 511 U.S. 825, 832 (1994) (quoting Hudson v. Palmer,

468 U.S. 517, 526–27 (1984)). Although Farmer is an Eighth Amendment case, and the Eighth

Amendment’s prohibition of cruel and unusual punishment “applies only to those individuals who

have been tried, convicted, and sentenced,” the protections it affords are no less applicable to

pretrial detainees such as Plaintiff, who are presumed innocent and are therefore “protected [from

punishment] by the Fourteenth Amendment’s Due Process Clause.” Richko v. Wayne Cty., Mich.,

819 F.3d 907, 915 (6th Cir. 2016); see also Roberts v. City of Troy, 773 F.2d 720, 723 (6th Cir.

1985) (“[T]he eighth amendment rights of prisoners are analogized to those of detainees under the

fourteenth amendment, to avoid the anomaly of extending greater constitutional protection to a

convict than to one awaiting trial.”).

        Although prison officials have a duty to protect prisoners from assault by other prisoners,

the Supreme Court has recognized that jail and prison officials cannot be expected to prevent every

assault before it occurs or to stop every assault in progress before injuries are inflicted. Thus, “a

prison official may be held liable under the Eighth Amendment . . . only if he knows that inmates

face a substantial risk of serious harm and disregards that risk by failing to take reasonable

measures to abate it.” Farmer, 511 U.S. at 847. A prison official may not avoid liability for this

knowing disregard of––or “deliberate indifference” to––the risk of harm at the hands of a fellow

inmate “by showing that, while he was aware of an obvious, substantial risk to inmate safety, he



                                                   5
did not know that the complainant was especially likely to be assaulted by the specific prisoner

who eventually committed the assault”; “it does not matter whether the risk comes from a single

source or multiple sources, any more than it matters whether a prisoner faces an excessive risk of

attack for reasons personal to him or because all prisoners in his situation face such a risk.” Id. at

843.

        Here, Plaintiff alleges that Defendant Cobbs, with the approval of Defendants Cole and

Pallak, 1 violated MCC policy by holding one recreation period for inmates of all different security

classifications without observing the system for segregating such inmates in “split cages,” and that

“they run [it] like that” so that recreation for the whole unit would get “done faster and easier.”

(Doc. No. 1 at 8; Doc. No. 1-2.) Under Farmer, these allegations are sufficient to state a colorable

claim of deliberate indifference to Plaintiff’s safety, even though none of these Defendants is

alleged to have known of the particular risk that inmate Raines posed to Plaintiff. For purposes of

this initial review, the Court finds that Plaintiff has sufficiently alleged a substantial risk of serious

harm from holding a single recreation period for all inmates of all security classifications without

observing the split-cage system, and that keeping the inmates in restraints while they recreate was

not a reasonable measure to abate that risk. Farmer, 511 U.S. at 847. The failure-to-protect claim

against Defendants Cobbs, Cole, and Pallak in their individual capacity will therefore be allowed

to proceed past the initial screening stage.

        However, Plaintiff fails to state any individual-capacity claim related to the failure of

Defendants Lane and Matthews to properly restrain Raines, or the failure of Defendant Cobbs to




1
       These Defendants’ supervisory liability is supported to the extent that they are alleged to
have encouraged, implicitly authorized, approved, or knowingly acquiesced in the unlawful
conduct of their subordinate, Defendant Cobbs. See Shehee v. Luttrell, 199 F.3d 295, 300 (6th Cir.
1999) (quoting Hays v. Jefferson Cty, Ky., 668 F.2d 869, 874 (6th Cir. 1982)).
                                                    6
inspect Raines’s restraints before letting him on the recreation yard, as such claims of officers

failing to “professionally d[o] th[eir] job” (Doc. No. 1 at 8, 9) allege mere negligence, and “a

negligent act of an official causing unintended . . . injury” does not support a constitutional claim

under Section 1983. Daniels v. Williams, 474 U.S. 327, 328 (1986).

       Plaintiff likewise fails to claim more than negligence in alleging that Defendants Joyner,

Gentry, and Johnson knew that he generally feared for his safety but failed to prevent the attack,

or that Defendant Hall is liable because the number of assaults at the MCC indicate that the facility

is unsafe. (Doc. No. 1 at 9.) Plaintiff also fails to allege these Defendants’ personal involvement

in, or approval of, the allegedly unconstitutional activity that lead to his injuries. See Miller v.

Calhoun Cty., 408 F.3d 803, 817 n.3 (6th Cir. 2005) (“proof of personal involvement is required

for a supervisor to incur personal liability” under Section 1983). He therefore fails to state an

individual-capacity claim against these Defendants.

       The official-capacity claims against all Defendants are subject to dismissal. An official-

capacity claim against a county official is essentially a claim against the county itself, requiring

the plaintiff to show that his injuries resulted from a policy or custom attributable to the county.

Leach v. Shelby County Sheriff, 891 F.2d 1241, 1245–46 (6th Cir. 1989). Plaintiff’s allegations do

not suggest that any individual’s alleged misconduct was undertaken pursuant to a municipal

policy or custom; in fact, he asserts that Defendants’ actions were in violation of applicable policies

and procedures. (Doc. No. 1 at 7, 9; Doc. No. 1-2.)

       Finally, Plaintiff fails to state a claim against the Davidson County Sheriff’s Office. It is

well settled that county sheriff’s offices are not entities subject to suit under Section 1983. Lunsford

v. Davidson Cty. Sheriff Office, No. 3:19-cv-00079, 2019 WL 333553, at *2 (M.D. Tenn. Jan. 25,

2019) (citing, e.g., Rhodes v. McDaniel, 945 F.2d 117, 120 (6th Cir. 1991)).



                                                   7
IV.    Conclusion

       In light of the foregoing, the Court finds that Plaintiff has stated a non-frivolous claim

against Defendants Cobbs, Cole, and Pallak in their individual capacity, regarding their failure to

protect him from harm at the hands of another inmate. Process shall issue on that claim.

       An appropriate Order will enter.



                                             ____________________________________
                                             WILLIAM L. CAMPBELL, JR.
                                             UNITED STATES DISTRICT JUDGE




                                                8
